36 A.3d 826 (2011)
718 ASSOCIATES TRUSTEE 718 NW TRUST, Appellant,
v.
Bryant BANKS, et al., Appellees.
Nos. 08-CV-1571, 09-CV-744.
District of Columbia Court of Appeals.
Filed December 15, 2011.
BEFORE: WASHINGTON, Chief Judge; GLICKMAN, FISHER, BLACKBURNE-RIGSBY, THOMPSON, and OBERLY, Associate Judges; REID[*] and RUIZ,[] Associate Judges, Retired.

ORDER
PER CURIAM.
On consideration of appellees' petition for rehearing en banc, and the response thereto; and it appearing that the judges of this court have voted to grant the petition for rehearing en banc, it is
ORDERED that appellees' petition for rehearing en banc is granted and that the opinion and judgment of June 23, 2011, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule these matters for argument before the court sitting en banc as soon as the calendar permits. It is
FURTHER ORDERED that appellant shall file a brief within 45 days from the date of this order, appellees shall file a brief within 30 days after filing of appellant's brief. Any responsive brief shall be filed within 10 days thereafter. Each party shall file ten copies of its briefs. These new briefs shall be specifically designed for consideration by and addressed to the en banc court and shall supersede all briefs previously filed in these appeals. Since this court deems it appropriate to reconsider these appeals en banc, it is
FURTHER ORDERED that the briefs shall address the issue of whether contracts of mentally incompetent persons should continue to be inherently void in the District of Columbia, see Sullivan v. Flynn, 20 D.C. (9 Mackey) 396 (1892) and Martin v. Martin, 270 A.2d 141 (D.C. 1970), or should be considered voidable.
NOTES
[*]  Judge Reid was an Associate Judge of the court at the time of submission. Her status changed to Associate Judge, Retired, on April 7, 2011.
[]  Judge Ruiz was an Associate Judge of the court at the time of submission. Her status changed to Associate Judge, Retired, on September 1, 2011.